Case 20-14168-mdc        Doc 22    Filed 01/13/21 Entered 01/13/21 08:44:35            Desc Main
                                   Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (Philadelphia)

IN RE:
                                                  CHAPTER 13

Shahidul Gaffar                                   CASE NO.: 20-14168-mdc
      Debtor
                                                  HEARING DATE: February 2, 2021
                                                  TIME: 10:30 A.M.
                                                  COURTROOM #2

  MOTION OF PENTEX HOLDINGS, LLC FOR RELIEF FROM THE AUTOMATIC
STAY PROVISIONS OF 11 U.S.C. § 362(A) AND THE CO-DEBTOR STAY PROVISION
   OF 11 U.S.C. § 1301 TO PERMIT MOVANT TO COMMENCE OR CONTINUE
   FORECLOSURE PROCEEDINGS ON 212 N SPRINGFIELD ROAD, CLIFTON
                             HEIGHTS, PA 19018

         AND NOW COMES, Pentex Holdings, LLC (“Movant”), by and through its attorneys,
Hill Wallack LLP, and respectfully represents as follows:
         1.     This Motion (the “Motion”) is filed by Movant for relief from the automatic stay
provisions of 11 U.S.C. § 362(a) and the co-debtor stay provision of 11 U.S.C. § 1301 to permit
Movant to commence or continue its foreclosure on real property located at 212 N Springfield
Road, Clifton Heights, PA 19018 (the “Mortgaged Premises”).

         2.     On or about March 05, 2004, Shahidul Gaffar (“Debtor”) and Abdul Gaffar (“Co-
Debtor 1”) and executed and delivered to AMERICA’S WHOLESALE LENDER a Promissory
Note (“Promissory Note”) in the principal amount of $131,200.00. A true and correct copy of
the Promissory Note is attached hereto and made a part hereof as Exhibit “A.”

         3.     To secure the obligations under the Promissory Note, Debtor, Co- Debtor 1 and
Samsun Nahar (“Co- Debtor 2”) granted MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS INC, AS NOMINEE FOR AMERICA’S WHOLESALE LENDER, ITS
SUCCESORS AND ASSIGNS a valid, enforceable, and recorded first lien and mortgage (the
“Mortgage”) on the Mortgaged Premises, all of the terms of which are incorporated herein by
reference as if fully set forth at length, which Mortgage was thereafter recorded in the Delaware
County Recorder of Deeds Office on March 23, 2004 in Book 03121, Page 0413, as Instrument




{Y0602217; 1}
Case 20-14168-mdc         Doc 22    Filed 01/13/21 Entered 01/13/21 08:44:35               Desc Main
                                    Document     Page 2 of 3



# 2004040203. A true and correct copy of the Mortgage is attached hereto and made a part
hereof as Exhibit “B.”

         4.     Movant is the current mortgagee by virtue of an Assignment of Mortgage. A true
and correct copy of the full Recorded Assignment of Mortgage Chain is attached hereto and
made apart hereof as Exhibit “C.”

         5.     On or about July 17, 2015, Debtor and Co-Debtor 1 entered into a Loan
Modification Agreement with prior mortgagee, NATIONSTAR MORTGAGE, LLC. The
Modification Agreement modified the maturity date of the Mortgage and the balance of the Note.
A true and correct copy of the Loan Modification Agreement is attached hereto and made apart
hereof as Exhibit “D.”

         6.     On October 20, 2020, Debtor filed petition for relief under Chapter 13 of the
United States Bankruptcy Code.

         7.     The Debtor in his Schedule A filed October 20, 2020 states that the current value
of the Mortgaged Premises is $204,400.00.

         8.     Movant is the holder of a secured claim, in the amount of $209,779.53, together
with additional legal fees and costs and taxes due and payable on the Mortgaged Premises, per
the Proof of Claim filed December 18, 2020 as Claim #9-1, with pre-petition arrears due in the
amount of $90,566.35.

         9.     In both his original Chapter 13 Plan and First Amended Chapter 13 Plan, filed
January 8, 2021, Debtor proposes to pay Movant directly for post-petition payments.

         10.    The current monthly payment on the Mortgage is $1,249.36.

         11.    The Debtor is currently in arrears post-petition for his failure to pay the post-
petition payments due November 1, 2020 through January 1, 2021, in the amount of $3,748.08
($1,249.36 x 3 months).




{Y0602217; 1}
Case 20-14168-mdc        Doc 22    Filed 01/13/21 Entered 01/13/21 08:44:35              Desc Main
                                   Document     Page 3 of 3



         12.    Consequently, Movant is entitled to relief from the automatic stay pursuant to 11
U.S.C. § 362(d)(1) and the co-debtor stay provision of 11 U.S.C. § 1301 as the Debtor has
defaulted on post-petition payments

         WHEREFORE, Pentex Holdings, LLC respectfully requests that this Court enter an
Order granting relief from the automatic stay provisions of 11 U.S.C. § 362(a) and the co-debtor
stay provision of 11 U.S.C. § 1301 to allow Movant to commence or proceed in its foreclosure of
the Mortgaged Premises, to name the Debtor in the foreclosure suit solely for the purpose of
foreclosing their interests in the Mortgaged Premises, and to allow Movant, or any other
purchaser at the Sheriff’s Sale, to take any legal action necessary to gain possession of the
Mortgaged Premises.

                                                      Respectfully submitted,

                                                      By: /s/ Michael J. Shavel, Esq.
                                                      Michael J. Shavel, Esq., Attorney ID 60554
                                                      Hill Wallack, LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      Telephone 215-579-7700
                                                      Facsimile 215-579-9248
                                                      Email: mshavel@hillwallack.com




{Y0602217; 1}
